Citation Nr: 0705727	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an ratings in excess of 30 percent as of April 
18, 2000, and 50 percent as of February 3, 2006, for post-
traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision that granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective April 18, 2000.  In February 2006 the RO increased 
the evaluation to 50 percent, effective February 3, 2006.  

The Board notes that since the increased rating to 50 percent 
did not constitute a full grant of the benefits sought, the 
increased rating issue remains on appeal.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

A hearing was scheduled at the RO in January 2006.  The 
veteran failed to appear for this hearing.  The veteran did 
not demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing, as 
such, the Board will continue with appellate review. 


FINDINGS OF FACT

As of April 18, 2000, the veteran's PTSD is manifested by 
symptoms that are indicative of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, disturbances of mood, 
episodic anger and rage, difficulty in establishing and 
maintaining effective work and social relationships, anxiety, 
personal isolation, and sleep impairment.  


CONCLUSION OF LAW

1.	The criteria for a rating of 50 percent as of April 18, 
2000, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2006).

2.	The criteria for a disability evaluation in excess of 50 
percent for PTSD from February 3, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.130, DC 9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

When the veteran filed his claim for service connection for 
PTSD in April 2000, the notice requirements described above 
were not yet in effect.  The RO sent correspondence in May 
2000, May 2006, and July 2006; rating decisions in November 
2001, March 2004, and February 2006; statements of the case 
in October 2003 and June 2005; and a supplemental statement 
of the case in February 2006.  These documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  
Specifically, the July 2006 VCAA correspondence also included 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  The veteran, in fact, did submit 
additional evidence to support his claim in response to the 
RO correspondence.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication.  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2006).

The veteran's service-connected PTSD is currently assigned a 
30 percent rating as of April 18, 2000 and a 50 percent 
rating as of February 3, 2006 under 38 C.F.R. § 4.130, DC 
9411.  

A 30 percent rating is prescribed when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 
70percent rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown,  
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  


Evidence

In a May 2001 VA psychiatric compensation and pension 
examination, the veteran reported problems controlling his 
anger, periodic episodes of rage, and insomnia.  The veteran 
stated that he avoided people because of anxiety and had 
feelings of guilt for the soldiers who died in Vietnam.  

During the examination, the veteran was cooperative and made 
appropriate eye contact.  He was casually dressed, groomed 
and oriented to time, place and person.  His speech was 
spontaneous, clear and coherent.  He was mildly anxious and 
dysphoric and his affect was angry.  He had an organized 
thought process and no delusions, hallucinations or paranoid 
ideations.  His long term memory was intact and had adequate 
impulse control.  

The examiner found that the veteran's guilt was not of 
sufficient severity to cause recurrent flashbacks and 
distressing dreams.  The examiner opined that the veteran did 
not have physiological reactivity or persistent avoidance of 
stimuli which did not meet the criteria for PTSD.  The 
examiner did not find that the veteran had exaggerated 
startle response, difficulty concentrating or hypervigilance.  
The psychiatrist found that the veteran's current level of 
functioning was higher than commonly seen in PTSD.  The 
psychiatrist diagnosed the veteran with PTSD, chronic, 
delayed onset, mild and stated that he does not meet the full 
criteria for PTSD but has some features or symptoms of PTSD.  
The psychiatrist assessed the veteran with a GAF score of 70.

In May 2001, a psychiatrist diagnosed the veteran with 
depressive disorder and a GAF score of 70.  The psychiatrist 
concluded that the veteran did not meet the criteria for 
PTSD. 

In an August 2002 private psychological examination, the 
veteran was described as cooperative, soft spoken, and his 
eyes were downcast.  He was alert and oriented with adequate 
grooming.  He was moderately depressed throughout the 
examination and had an average IQ.  The veteran appeared 
logical and goal oriented.  He denied hallucinations, but did 
report an image of his son and granddaughters in an accident.  
He denied paranoia but avoided people and liked to be alone.  
His sleep was disrupted and he had suicidal thoughts in the 
past.  The veteran was diagnosed with PTSD with limited 
social support.  The examiner found that the veteran had a 
GAF score of 40-50. 

A January 2004 QTC psychiatric evaluation indicates that the 
veteran avoided social gatherings and confined himself to his 
home most of the time.  The veteran stated that he could go 
shopping, but that he feels very distressed.  The 
psychiatrist noted that the veteran had poor eye contact and 
was blunted and downcast, although did smile at times.  The 
veteran was fairly groomed and oriented to time, place and 
person.  The veteran's concrete and abstract thinking were 
good, and his recall was fair.  Other factors of memory were 
good.  The veteran's speech was soft, but comprehensible.  He 
did not have suicidal or homicidal or paranoid ideations.  He 
denied hallucinations and did not appear to respond to 
interpersonal stimuli.  The veteran's attention span was 
poor, and concentration was poor. His social judgement was 
fair and his formal judgment was good.  The veteran's insight 
was good and reliability was good. 

The psychiatrist reviewed the veteran's history and records 
and concluded that the veteran's PSTD symptoms were 
exacerbated by the terrorist attacks in the United States, 
including the Oklahoma City bombing in 1995 and the World 
Trade Center attack in 2000.  The veteran also had manifested 
good adaptive skills such as good occupational history an 
absence of legal problems.  The PTSD symptoms have impacted 
the veteran's marriage that resulted in a divorce and 
strained his relationships with family.  The symptoms also 
affected his adequate social skills and environmental 
interaction.  The veteran was not psychotic, suicidal or 
homicidal.  The veteran was diagnosed with PTSD, chronic with 
moderate psychosocial stressors.  The psychiatrist assessed 
the veteran with a GAF score of 70. 

VA progress notes from February 2000 to June 2005 indicate 
that the veteran had anger flare ups and outbursts at work.  
The veteran repeatedly needed to take time off of work, for 
days or weeks at a time, because of anger outbursts and 
stress.  He also needed to take time away from his coworkers 
at work to calm down in an attempt to control his outbursts 
on several occasions.  The veteran continually attempted to 
manage his anger by isolating himself and working in an 
unpleasant environment to avoid people.  The veteran 
described confrontations with employees which led to startle 
reactions and isolation.  The veteran also had interrupted 
sleep patterns and insomnia.  

A March 2005 letter from the veteran's employer, who was his 
employer for the 2 years prior to the letter, indicated that 
the veteran had severe mood swings which were increasing in 
frequency.  The employer described that when the veteran got 
upset at work, he isolated himself and became difficult to 
communicate with.  The employer stated that the mood swings 
were becoming more of a problem and interfered with the 
veteran's performance at work.  

In a February 2006 VA PTSD examination the veteran reported 
that he does not go out very much and does not like to be 
around other people because he gets upset, irritated and 
frightened.  He also reported ongoing problems at work with 
episodes of rage and anger.  The veteran stated that he tends 
to stay away from people at work.  The psychologist noted 
that the veteran works away from other people, in an 
apparently unpleasant place to work, but prefers it that way 
because he can be alone.  

The psychologist noted that the veteran was casually and 
appropriately dressed.  The veteran had a fair level of 
short-term memory functioning and there was no evidence of 
thought disorder, hallucinations or delusions.  He had 
variable eye contact throughout the examination.  The veteran 
spent time looking down and away from the examiner.  The 
veteran also had some suicidal ideation.  

The veteran had good verbal analysis skills, abstract 
thinking, concentration and calculational skills.  The 
psychologist noted there was no impairment of thought process 
or communication noted in the examination that would suggest 
a limitation in social functioning or work capacity.   

The veteran had been married for about 12 years, but had poor 
relationships with his children.  

The psychologist stated that it appears that the veteran's 
symptoms appear not to have changed in the past couple of 
years.  It appears that he continues to have ongoing problems 
with relationships in the family, tends to isolate 
considerably, and does not have a positive relationship with 
any people other than his wife.  

The psychologist opined that the veteran's PTSD produces a 
considerable degree of dysfunction in terms of his social 
activities and work capacity.  The veteran was diagnosed with 
PTSD due to exposure to combat in Vietnam.  The examiner 
assessed a GAF score of 53.

Analysis

Based on a review of the evidence of record, the Board finds 
that the veteran is entitled to an increased evaluation as of 
April 18, 2000 because his service-connected PTSD was 
productive of symptomatology consistent with the criteria 
associated with a rating of 50 percent under DC 9411 as of 
April 18, 2000.  38 C.F.R. §  4.130, DC 9411.  

The evidence of record since April 2000 indicates that the 
veteran's PTSD is manifested by flattened affect; sad or 
depressed mood, recurrent and intrusive memories, detachment 
and isolation, disturbances of motivation, feelings of guilt, 
difficulty in establishing and maintaining effective work and 
social relationships, outbursts of rage and anger, disrupted 
sleep and insomnia, impaired short-term memory, impaired 
recollection, poor attention span and concentration, and 
suicidal thoughts.  

Specifically, the progress notes from October 2000 to June 
2005 indicate that the veteran had considerable problems at 
work and in his personal life because of his PTSD.  The 
veteran experienced multiple anger outbursts and episodes of 
rage against his coworkers and customers at least once a 
month.  The veteran had to take time off from work to manage 
his symptoms of PTSD and deal with the stress of his 
occupation.  The Board notes that there were only a few 
months between November 2000 and June 2005 that the veteran 
indicated that he did not experience some episode of rage 
either at work or in his personal life.  

The Board notes that the veteran has been assigned a range of 
GAF scores.  In May 2001, the veteran was assigned a score of 
70.  In August 2002, he was assigned a score of 40-50.  In 
January 2004, he was assigned a score of 70.  In February 
2006, he was assigned a score of 53.  The evidence indicates 
that the veteran does have symptoms of suicidal ideation, 
moderate difficulty in social and occupational functioning, 
flat affect, depressed mood and insomnia, which is most 
accurately reflected in the lower GAF scores assigned to the 
veteran. 

The evidence also reflects that the veteran remained employed 
for over 6 years and married for 12 years.  In 2006, the 
psychologist indicated that the veteran's symptoms appear not 
to have changed in the past couple of years.  

The veteran's assertions regarding his difficulty at work 
were also verified by his manager in a statement received in 
March 2005.  This statement shows that the veteran had 
developed severe mood swings throughout his employment, the 
frequency of which increased and affected his job 
performance.  

The records show that the veteran has occupational impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation that are most 
consistent with a 50 percent rating.  Although the VA and QTC 
psychological evaluations from 2000 and 2002 do not show that 
the veteran had symptoms warranting a 50 percent rating 
during the evaluation, the progress notes from October 2000 
to June 2005 clearly show that the veteran's symptoms were 
consistent throughout this time and warrant an increased 
rating since April 2000.  

In finding that a disability evaluation of 50 percent 
beginning April 18, 2000 more likely reflects the severity of 
the veteran's service-connected PTSD, the Board finds that 
the next higher rating of 70 percent is not warranted.  There 
is no indication or suggestion in the record that the veteran 
engages in obsessional rituals that interfere with his 
routine activities.  According to the VA examiner, the 
veteran's speech is not intermittently illogical, obscure, or 
irrelevant.  In fact, he had good verbal and analytical 
skills.  While the veteran complains of anger outbursts and 
depression, these symptoms are more accurately contemplated 
in a 50 percent rating.  The evidence also does not show that 
the veteran suffers from near-continuous panic affecting his 
ability to function independently, appropriately, and 
effectively, although he seems to be constantly struggling 
with impulse control.  The veteran also does not neglect his 
personal appearance or hygiene since each VA examiner 
indicated that the veteran was appropriately dressed.  The 
veteran also has been married for 12 years and employed for 
6, which indicates that he does have some ability to 
establish and maintain effective relationships.  

The VA examination reports further show that the veteran does 
not suffer from spatial disorientation having been oriented 
in all spheres each time he was examined.  The foregoing 
evidence shows that the symptomatology associated with the 
veteran's PTSD does not approximate the majority of the 
criteria associated with a 70 percent rating.

In conclusion, the Board finds that the evidence of record 
indicates that the veteran has been suffering constant 
symptoms of PTSD consistent with a 50 percent evaluation 
since April 2000.  The Board notes that the RO increased the 
veteran's rating from 30 to 50 percent after a VA examination 
was deemed necessary after the veteran's progress notes were 
reviewed.  After reviewing the progress notes, it is 
difficult to ascertain when the veteran's symptomatology 
increased, in fact, the progress notes indicate that the 
veteran's symptoms of PTSD were consistently severe to 
warrant a 50 percent rating.  Affording the veteran the 
benefit of the doubt regarding the severity of his symptoms 
of PTSD since he filed his claim for service connection, the 
Board finds that the veteran is entitled to a higher initial 
rating of 50 percent, and no more, under DC 9411, beginning 
April 18, 2000.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

1.  A rating of 50 percent for PTSD before February 3, 2006, 
is granted. 

2.  A rating in excess of 50 percent for PTSD from February 
3, 2006, is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


